Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        January 19, 2016


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 SNOHOMISH COUNTY, KING COUNTY,                                     No. 46378-4-II
 and BUILDING INDUSTRY ASSOCIATION
 OF CLARK COUNTY,

                               Appellants,

        v.

 POLLUTION CONTROL HEARINGS                                    PUBLISHED OPINION
 BOARD, and WASHINGTON STATE
 DEPARTMENT OF ECOLOGY, and PUGET
 SOUNDKEEPER ALLIANCE,
 WASHINGTON ENVIRONMENTAL
 COUNCIL, and ROSEMERE
 NEIGHBORHOOD ASSOCIATION,

                               Respondents.


       MAXA, J. — Snohomish County, King County, and the Building Industry Association of

Clark County (collectively, appellants) appeal the Pollution Control Hearings Board’s (Board)

order holding that condition S5.C.5.a.iii in the 2013-2018 Phase I Municipal Stormwater Permit

(the 2013-2018 Permit) issued by the Washington Department of Ecology (Ecology) does not

violate the vested rights of property developers. The 2013-2018 Permit requires Phase I

permittees, which include certain counties and cities, to adopt by June 30, 2015 regulations for

controlling stormwater drainage and runoff to municipal stormwater sewer systems for new

development, redevelopment, and construction activities. Condition S5.C.5.a.iii provides that
No. 46378-4-II


the new regulations will apply to all development applications submitted after July 1, 2015 and

submitted before July 1, 2015 if construction is not started by June 30, 2020.

       The statutory vested rights doctrine provides that a land use application generally must be

considered under the zoning or other land use control ordinances in effect at the time the

application was submitted. The appellants argue that enforcement of condition S5.C.5.a.iii

would require permittees to violate the vested rights of developers because (1) the required

stormwater regulations are land use control ordinances, (2) an application submitted before July

1, 2015 might not result in the start of construction by June 2020, and (3) condition S5.C.5.a.iii

therefore might require counties to enforce stormwater regulations adopted after an application is

submitted.

       Ecology and Puget Soundkeeper Alliance (PSA) (collectively, Ecology) argue, and the

Board ruled, that the 2013-2018 Permit would not require permittees to violate the vested rights

doctrine because the required regulations are environmental regulations, not land use control

ordinances. They also argue that even if the regulations are land use control ordinances, federal

law preempts Washington’s vested rights statutes.

       We hold that (1) the 2013-2018 Permit’s required stormwater regulations are “land use

control ordinances” under the vested rights statutes, (2) enforcement of condition S5.C.5.a.iii

would violate the statutory vested rights of developers who submit applications before July 1,

2015 but do not begin construction until after June 30, 2020, and (3) federal law does not

preempt Washington’s vested rights statutes. Accordingly, we reverse the Board’s order and

remand to the Board to direct Ecology to revise condition S5.C.5.a.iii to specify that the 2013-

2018 Permit applies only to those completed applications submitted after July 1, 2015.



                                                 2
No. 46378-4-II


                                             FACTS

       The federal Clean Water Act (CWA)1 prohibits any discharge of pollutants into the

nation’s waters, unless the discharge is made according to the terms of a permit issued under the

National Pollution Discharge Elimination System (NPDES). 33 U.S.C. §§ 1311(a), 1342. The

federal Environmental Protection Agency (EPA) may issue NPDES permits, but it may also

delegate the authority to issue permits to a state agency. 33 U.S.C. § 1342(a)(1), (b). In

Washington, EPA has delegated the authority to issue NPDES permits to Ecology. See RCW

90.48.260.

2013 Municipal Stormwater Permit

       In August 2012, Ecology issued the 2013-2018 Phase I Municipal Stormwater Permit.2

The 2013-2018 Permit authorizes and regulates the discharge of stormwater to surface waters

and to ground waters from large and medium municipal separate storm sewer systems, referred

to as MS4s.3 Snohomish County, King County, Pierce County, Clark County, and the cities of

Seattle and Tacoma are among the entities that are permittees under the 2013-2018 Permit.4 The

2013-2018 Permit is effective from August 1, 2013 through July 31, 2018.


1
 The Clean Water Act’s formal name is the Water Pollution Control Act. 33 U.S.C. § 1251 et
seq.
2
 The 2013-2018 Permit is the third Phase I municipal stormwater permit issued in Washington.
Ecology issued the first such permit in 1995 and the second in 2007.
3
 The Board described MS4s as “all the conveyances or systems of conveyances that are
designed or used for collecting or conveying stormwater, including roads with drainage systems,
municipal streets, catch basins, curb gutters, ditches, manmade channels or storm drains.”
Clerk’s Papers at 32-33.
4
 Ecology also regulates stormwater discharges from small municipalities with two Phase II
permits. Neither of the Phase II permits are at issue in this appeal.


                                                 3
No. 46378-4-II


       Ecology implements the 2013-2018 Permit at the local level by mandating that each local

permittee be responsible for compliance with the 2013-2018 Permit’s terms. The 2013-2018

Permit requires all permittees to create a stormwater management program. That program must

include the enactment of local ordinances or other governing documents regulating development

within each permittee’s jurisdiction. The 2013-2018 Permit requires several conditions that

permittees must implement through their ordinances. Condition S5.C.5 is one such condition.

       Condition S5.C.5 focuses on preventing and controlling stormwater runoff from new

development, redevelopment, and construction activities. This condition applies to those

projects that meet certain thresholds specified in Appendix 1 of the 2013-2018 Permit5 and that

will discharge stormwater into an applicable sewer system.

       Condition S5.C.5 includes a lengthy set of minimum performance measures, one of

which includes site and subdivision scale requirements implementing the “[m]inimum

[r]equirements, thresholds, and definitions” in Appendix 1 of the 2013-2018 Permit for new

development, redevelopment, and construction sites. Site and subdivision scale requirements

that developers must implement include preparing stormwater site plans; drafting stormwater

pollution prevention plans; utilizing all known, available, and reasonable source control best

management practices; maintaining natural drainage patterns to the maximum extent practicable;

and implementing on-site stormwater management best management practices to the extent

feasible in various contexts. In addition, certain projects trigger additional minimum




5
 The applicability of the 2013-2018 Permit’s minimum requirements depends on the
development project’s type and size. Certain project types are expressly exempted from the
2013-2018 Permit’s requirements.


                                                4
No. 46378-4-II


requirements that developers must comply with. These include constructing stormwater

treatment facilities to treat stormwater runoff, implementing flow control standards to reduce the

impacts of stormwater runoff, ensuring that projects draining into wetlands comply with various

guide sheets and construction restrictions, and maintaining an operation and maintenance

manual.

       Condition S5.C.5.a.iii provides that permittees must adopt and make effective a

stormwater management program that meets the 2013-2018 Permit requirements no later than

June 30, 2015. The second sentence of the condition addresses the applicability of the new

program to development projects:

       The local program adopted to meet the requirements of S5.C.5.a.i through ii shall apply
       to all applications submitted after July 1, 2015 and shall apply to projects approved prior
       [to] July 1, 2015, which have not started construction by June 30, 2020.

Certified Appeal Board Record (CABR) at 27 (emphasis added) (footnotes omitted).

Procedural History

       Snohomish County, King County, Pierce County, Clark County, and the Building

Industry Association of Clark County appealed the 2013-2018 Permit to the Board.6 They

argued in part that the 2013-2018 Permit’s requirements were land use control ordinances and

that condition S5.C.5.a.iii conflicted with Washington’s vested rights and finality laws. Ecology

argued that the requirements under the 2013-2018 Permit were environmental regulations that




6
  The City of Seattle, City of Tacoma, and the Washington State Department of Transportation
received permission to intervene in the appeals. Puget Soundkeeper Alliance, Washington
Environmental Council, and Rosemere Neighborhood Association (collectively PSA) also
received permission to intervene on behalf of Ecology.


                                                5
No. 46378-4-II


were necessary to comply with the federal CWA and state Water Pollution Control Act, and

therefore did not implicate the vested rights doctrine.

       In October 2013, the Board issued a summary judgment order ruling that the 2013-2018

Permit’s requirements were environmental regulations and therefore that condition S5.C.5.a.iii

did not violate Washington’s vested rights doctrine or finality doctrine. The Board stated that it

“has consistently ruled that the requirements imposed by NPDES stormwater permits are not

land use control ordinances that are subject to state vesting laws.” Clerk’s Papers (CP) at 56.

Moreover, the Board rejected the notion that the doctrines of vested rights and finality of land

use decisions could control and limit the application of state and federal water quality

requirements.

       However, the Board’s summary judgment order did require Ecology to modify the

second sentence of condition S5.C.5.a.iii. The Board directed Ecology to replace the phrase

“projects approved” with “application submitted.”

       Following a trial on the remaining issues in the case, the Board issued its final decision

and order. The appellants separately appealed the Board’s October 2013 decision to the

Thurston County Superior Court. Thurston County consolidated the appeals. The appellants

sought direct review, which this court granted.

                                            ANALYSIS

A.     STANDARD OF REVIEW

       The Administrative Procedures Act (APA) governs our review of Board decisions. See

RCW 34.05.570(1)(b); Cornelius v. Dep’t of Ecology, 182 Wn.2d 574, 584-85, 344 P.3d 199

(2015). We apply the APA to the administrative record. Cornelius, 182 Wn.2d at 585. We may



                                                  6
No. 46378-4-II


grant relief from an order based on several reasons listed in RCW 34.05.570(3), including that

the order is (1) outside the statutory authority of the agency, and (2) based on an erroneous

interpretation or application of the law. RCW 34.05.570(3)(b), (d). The burden of

demonstrating the invalidity of agency action is on the party asserting invalidity. RCW

34.05.570(1)(a).

       We review questions of law de novo. Cornelius, 182 Wn.2d at 585. When a statute is

ambiguous and falls within Ecology’s area of expertise, we give great weight to Ecology’s

interpretation if it is consistent with the statutory language. Clark County v. Rosemere Neigh.

Ass’n, 170 Wn. App. 859, 871, 290 P.3d 142 (2012). However, we are not bound by an agency’s

interpretation of a statute. See RCW 34.05.570(3)(d); see also . Postema v. Pollution Control

Hr’gs Bd., 142 Wn.2d 68, 77, 11 P.3d 726 (2000). The Board’s order was made on summary

judgment, which we also review de novo. Cornelius, 182 Wn.2d at 585.

B.     CONFLICT BETWEEN CONDITION S5.C.5.a.iii AND VESTED RIGHTS DOCTRINE

       The appellants challenge the second sentence of condition S5.C.5.a.iii, which requires

permittees to apply the new stormwater regulations to property development applications filed

before July 1, 2015 if construction on those projects has not started by June 30, 2020. The

appellants focus specifically on the application of the new stormwater regulations to local

building permit and subdivision applications and development agreements. They argue that

condition S5.C.5.a.iii conflicts with the statutory vested rights doctrine. We agree.

       1.   Vested Rights Doctrine

       The vested rights doctrine generally provides that certain land development applications

must be processed under the land use regulations in effect when the application was submitted,



                                                 7
No. 46378-4-II


regardless of subsequent changes to those regulations. Town of Woodway v. Snohomish County,

180 Wn.2d 165, 172-73, 322 P.3d 1219 (2014). Development rights “vest” on a date certain –

when a complete development application is submitted. Id. The purpose of the vested rights

doctrine is to provide certainty to developers and to provide some protection against fluctuating

land use policy. Noble Manor Co. v. Pierce County, 133 Wn.2d 269, 278, 943 P.2d 1378 (1997).

The doctrine recognizes that development rights are valuable property interests and ensures that

new land use regulations do not interfere with those rights. Town of Woodway, 180 Wn.2d at

173.

       The vested rights doctrine originated at common law, but the legislature has codified the

doctrine with regard to building permits (RCW 19.27.095(1)), subdivision applications (RCW

58.17.033(1)), and development agreements (RCW 36.70B.180).7 Town of Woodway, 180

Wn.2d at 173. RCW 19.27.095(1) provides that a valid and fully complete building permit

application “shall be considered under the building permit ordinance in effect at the time of

application, and the zoning or other land use control ordinances in effect on the date of

application.” RCW 58.17.033(1) provides that a proposed division of land “shall be considered

under the subdivision or short subdivision ordinance, and zoning or other land use control




7
  A question exists as to whether the vested rights doctrine now is purely statutory or continues
to evolve in the common law. The Supreme Court in Town of Woodway stated without
discussion that “the vested rights doctrine is now statutory.” 180 Wn.2d at 173. Division One of
this court also has held that the vested rights doctrine is purely statutory. Potala Vill. Kirkland,
LLC v. City of Kirkland, 183 Wn. App. 191, 203-214, 334 P.3d 1143 (2014) (discussing the
evolution of the vested rights doctrine and applying its holding that the doctrine is purely
statutory). The appellants limit their arguments to the vested rights statutes, and none of the
parties argue that we should address any common law vested rights doctrine. Therefore, we
analyze only the vested rights statutes.


                                                 8
No. 46378-4-II


ordinances, in effect on the land at the time a fully completed application for preliminary plat

approval of the subdivision, or short plat approval of the short subdivision, has been submitted to

the appropriate county, city, or town official.” And RCW 36.70B.180 provides that a

development agreement is not subject to an amended or new “zoning ordinance or development

standard or regulation adopted after the effective date of the agreement.”

       The issue here is whether the 2013-2018 Permit’s required stormwater regulations

constitute “other land use control ordinances” under RCW 19.27.095(1) and RCW 58.17.033(1)

and/or “development standard[s] or regulation[s]” under RCW 36.70B.180. If so, the statutory

vested rights doctrine applies to those stormwater regulations. If not, the vested rights doctrine

does not apply.

       2.    Principles of Statutory Construction

       Determining whether the statutory vested rights doctrine applies to the 2013-2018

Permit’s required stormwater regulations involves the interpretation of the pertinent statutory

language. Statutory interpretation is a matter of law that we review de novo. Jametsky v. Olsen,

179 Wn.2d 756, 761, 317 P.3d 1003 (2014).

       The goal of statutory interpretation is to determine and give effect to the legislature’s

intent. Id. at 762. To determine legislative intent, we first look to the plain language of the

statute. Id. We consider the language of the provision in question, the context of the statute in

which the provision is found, and related statutes. Protect the Peninsula’s Future v. Growth

Mgmt. Hr’gs Bd., 185 Wn. App. 959, 969, 344 P.3d 705 (2015). Undefined terms are given their

plain and ordinary meaning, which can be derived from a dictionary. Estate of Haselwood v.

Bremerton Ice Arena, Inc., 166 Wn.2d 489, 498, 210 P.3d 308 (2009). If a statute is



                                                  9
No. 46378-4-II


unambiguous, we apply the statute’s plain meaning as an expression of legislative intent without

considering other sources of such intent. Jametsky, 179 Wn.2d at 762.

       If the plain language of the statute is susceptible to more than one reasonable

interpretation, the statute is ambiguous. Id. We resolve ambiguity by considering other

indications of legislative intent, including principles of statutory construction, legislative history,

and relevant case law. Id.

       3.    Statutory Language: Land Use Control Ordinances

       RCW 19.27.095(1) and RCW 58.17.033(1) both provide that building permit and land

division applications must be considered under the “zoning or other land use control ordinances”

in effect at the time the application is submitted. Neither statute defines the term “land use

control ordinance.” However, the appellants rely on Washington cases that do define the term

and on this court’s holding in Westside Business Park, LLC v. Pierce County, 100 Wn. App. 599,

607, 5 P.3d 713 (2000) to support their contention that stormwater drainage ordinances are land

use control ordinances.

               a.    New Castle and Westside

       In New Castle Investments v. City of LaCenter, this court first discussed the meaning of

“land use control ordinance” in RCW 58.17.033(1). 98 Wn. App. 224, 228, 989 P.2d 569

(1999). We focused on the word “control,” which is defined in part as “ ‘[t]he ability to exercise

a restraining or directing influence over something.’ ” Id. at 229 (quoting BLACK’S LAW

DICTIONARY 329 (6th ed.1990)). Accordingly, we suggested that a land use control ordinance

was one that “exercise[d] a restraining or directing influence over land use.” New Castle, 98

Wn. App. at 229. This court subsequently adopted this definition of land use control ordinance



                                                  10
No. 46378-4-II


in Westside, 100 Wn. App. at 607. Division One of this court also has adopted this definition.

Graham Neigh. Ass’n v. F.G. Assocs., 162 Wn. App. 98, 115, 252 P.3d 898 (2011).

       In New Castle, we addressed whether an ordinance imposing a transportation impact fee

(TIF) on a proposed subdivision was a land use control ordinance subject to the vesting rights

provision of RCW 58.17.033. 98 Wn. App. at 226-27. We stated that TIFs do not exercise a

controlling or restraining influence over land use; they only increase the cost of a development.

Id. at 229. Further, we explained:

       The TIFs do not affect the physical aspects of development (i.e., building height,
       setbacks, or sidewalk widths) or the type of uses allowed (i.e., residential,
       commercial, or industrial). If they did, then TIFs would be subject to the vested
       rights doctrine. In other words, “[the developer] is not being forced to use its land
       or build differently from that which [the developer] was able to do at the time its
       plans were approved.”

Id. at 237 (quoting Lincoln Shiloh Assocs. v. Mukilteo Water Dist., 45 Wn. App. 123, 128, 724

P.2d 1083 (1986)). We concluded:

       Because TIFs do not “control” land use, do not affect the developer’s rights with
       regard to the physical use of his or her land, and are best characterized as revenue
       raising devices rather than land use regulation, we hold that the definition of “land
       use control ordinances” does not include TIFs.

Id. at 237-38.

       In Westside, we addressed an issue very similar to the one here – whether an ordinance

imposing increased stormwater drainage requirements was a land use control ordinance subject

to the vesting rights provision of RCW 58.17.033. 100 Wn. App. at 602. After relying on New

Castle to define “land use control ordinance” as an ordinance that exerts a restraining or

directing influence over land use, we stated:




                                                11
No. 46378-4-II


       Storm water drainage ordinances are land use control ordinances. Under RCW
       58.17.060, local governments may approve a short subdivision only if they enter written
       findings in support, as provided in RCW 58.17.110. RCW 58.17.110(1) requires, as a
       prerequisite to subdivision approval written findings that “appropriate provisions are
       made for [inter alia] drainage ways[.]” As a mandatory prerequisite to short subdivision
       approval, storm water drainage ordinances do exert a “restraining or directing
       influence” over land use and are therefore land use control ordinances.

Westside, 100 Wn. App. at 607 (emphasis added).

       We also relied on Phillips v. King County, 136 Wn.2d 946, 963, 968 P.2d 871 (1998),

where the Supreme Court stated that the vested rights doctrine applied to surface water drainage

regulations. Westside, 100 Wn. App. at 607. We stated that “because the Phillips court plainly

considered whether surface water drainage ordinances are within the ambit of the vested rights

doctrine, . . . we are not prepared to say that storm water drainage ordinances are not subject to

the vesting rule.” Id. at 607-08.

       Ecology essentially ignores Westside. And PSA argues that the discussion in Westside

regarding the definition of “land use control ordinance” is dicta and the case neither controls nor

is informative here because the deciding issue was the adequacy of an application to invoke

vesting.8 However, even if our discussion of the meaning of “land use control ordinance” in

Westside was dicta, PSA does not explain why we should disregard the adoption of a definition

of that term in New Castle, which we cited with approval in Westside.

       Here, there is no indication that the effect of the stormwater regulations the 2013-2018

Permit requires would be appreciably different than the stormwater drainage ordinances




8
 Similarly, the Board ruled that Westside was inapplicable and adopted its prior discussion in
Rosemere Neighborhood Ass’n v. Department of Ecology, No. 10-013, 2010 WL 3420570, at * 2
(Wash. Pollution Control Hr’gs Bd. Aug. 26, 2010).


                                                 12
No. 46378-4-II


discussed in Westside. Therefore, in the absence of some reason to treat the regulations adopted

pursuant to the 2013-2018 Permit differently than other stormwater drainage ordinances, we hold

that Westside is controlling authority.

         Further, the type of stormwater ordinances required under the 2013-2018 Permit clearly

would satisfy Westside’s definition of “land use control ordinance.” The 2013-2018 Permit

requirements by their very design are intended to exert a restraining and directing influence over

the development and redevelopment of land to effectuate Ecology’s regulation of stormwater

discharges into Washington’s waters. Certain project developers must comply with local

ordinances enacted under the 2013-2018 Permit requiring, for example, that they utilize source

control best management practices, implement on-site stormwater best management practices,

and implement flow control standards to reduce the impacts of stormwater runoff. These and

other 2013-2018 Permit requirements would significantly curtail how developers use their land.

                b.   Ecology Arguments

         Ecology argues that stormwater regulations adopted as required in the 2013-2018 Permit

are not land use control ordinances for several reasons. First, Ecology argues that because the

2013-2018 Permit’s required regulations are environmental regulations, they cannot be

considered land use control ordinances. Ecology points out that the purpose of the regulations

adopted pursuant to the 2013-2018 Permit is to control pollution discharges, not control the use

of land. The Board’s summary judgment order also focused on the purpose of the regulations at

issue:

         The conditions that are imposed pursuant to the Phase I and Phase II Permits exist
         and are designed to address pollution, not to control the use of land. The authority
         for these conditions is contained in state and federal environmental laws, not any



                                                 13
No. 46378-4-II


       land use-related statute. The requirement to use various best management
       practices to control stormwater runoff from new development or
       redevelopment, . . . does not change the type of use the land may be put to
       (residential, commercial, etc[.]), nor is it a tool to regulate the subdivision of land.
       Rather, the requirements of the Phase I and II Permits are, by their nature, aimed at
       improving the quality of the environment and the beneficial uses of the state’s
       waters for the public at large.

CP at 57-58.

       Ecology’s argument seems to be based on the assumption that a regulation can either be

an environmental regulation or a land use control regulation, but not both. However, Ecology

does not cite any case authority for this proposition. And several cases address the application of

the vested rights doctrine to regulations that can be classified as “environmental.” See, e.g.,

Lauer v. Pierce County, 173 Wn.2d 242, 258-263, 267 P.3d 988 (2011) (watercourse buffer

regulations); Phillips, 136 Wn.2d at 951 (water drainage regulations); Julian v. City of

Vancouver, 161 Wn. App 614, 619, 626-28, 255 P.3d 763 (2011) (riparian buffer regulations);

Westside, 100 Wn. App. at 601 (storm drainage regulations adopted in part as a response to the

CWA). Nothing in Washington case law suggests that simply characterizing a land use control

ordinance as an environmental ordinance limits the application of the vested rights doctrine.

       Ecology emphasizes that the Board has held that NPDES permit requirements do not

constitute land use control ordinances. See Rosemere Neigh. Ass’n. v. Dep’t of Ecology & Clark

County, No. 10-103, 2010 WL 3420570 (Wash. Pollution Control Hr’gs Bd. Aug. 26, 2010),

affirmed, Clark County v. Rosemere Neigh. Ass’n, 170 Wn. App. 859, 875-76, 290 P.3d 142

(2012) (refraining from addressing the legal vesting issue); Cox v. Dep’t of Ecology, No. 08-077,

2009 WL 542494 (Wash. Pollution Control Hr’gs Bd. Feb. 26, 2009). However, we are not

bound by an agency’s interpretation of a statute. Postema, 142 Wn.2d at 77. Here, the Board’s



                                                 14
No. 46378-4-II


rulings are inconsistent with the language of the vested rights statutes, which do not carve out an

exception for environmental regulations, and applicable case law.

        Second, Ecology quotes language from New Castle that “ ‘[t]he vested rights rule is

generally limited to those laws which can loosely be considered ‘zoning’ laws.’ ” 98 Wn. App.

at 232 (quoting WASH. STATE BAR ASS’N, WASHINGTON REAL PROPERTY DESK BOOK, §

97.8(2)(d) (3d ed. 1996)). Ecology argues that environmental regulations do not resemble

zoning laws. Although we quoted the same language in Westside, we then noted that the vested

rights doctrine “has also been extended beyond zoning-type laws.” 100 Wn. App. at 607. And

the definition of land use control ordinance in Westside focused on the effect of an ordinance on

land use, not on any similarity to zoning laws. Id. Further, RCW 19.27.095(1) and RCW

58.17.033(1) both refer to “zoning or other land use control ordinances.” This language clearly

establishes that a land use control ordinance is different than a zoning ordinance.

        Third, Ecology argues that the purpose of the vested rights doctrine is only to limit the

exercise of municipal discretion, rather than limiting the state’s ability to implement

environmental regulations necessary to comply with state and federal water pollution laws.

Ecology relies on Erickson & Assocs., Inc. v. McLerran, where the Supreme Court recognized

that:

        [o]ur vested rights doctrine is not a blanket rule requiring cities and towns to
        process all permit applications according to the rules in place at the outset of the
        permit review. Instead, the doctrine places limits on municipal discretion and
        permits landowners or developers “to plan their conduct with reasonable certainty
        of the legal consequences.”

123 Wn.2d 864, 873, 872 P.2d 1090 (1994) (quoting West Main Assocs. v. City of

Bellevue, 106 Wn.2d 47, 51, 720 P.2d 782 (1986)). Ecology states that permittees do not



                                                 15
No. 46378-4-II


exercise municipal discretion when they implement environmental conditions imposed by

the state to meet water pollution laws.

       However, Erickson does not stand for the proposition that the vested rights

doctrine applies only to limit municipal discretion and cannot apply to environmental

requirements enacted pursuant to state direction. The language quoted above addressed

an ordinance that determined the vesting date of certain permits, not land use control

ordinances. Erickson, 123 Wn.2d at 869-71. And Ecology cites to no authority holding

that the vested rights statutes do not apply to local regulations that are state mandated.9

Those statutes broadly apply to land use control ordinances without any exception for

ordinances mandated by state or federal law. See Westside, 100 Wn. App. at 601

(recognizing a vested right to the application of the predecessor to stormwater drainage

ordinances adopted in response to the CWA).

       Fourth, Ecology argues that controlling water pollution is an exercise of a local

municipality’s police powers, which extinguishes a developer’s vested right. Ecology

quotes a 1905 case stating that “[t]here is no such thing as an inherent or vested right to

imperil the health or impair the safety of the community.” City of Seattle v. Hinckley, 40

Wash. 468, 471, 82 P. 747 (1905). Ecology also relies on Rhod-A-Zalea & 35th, Inc. v.

Snohomish County, 136 Wn.2d 1, 6, 959 P.2d 1024 (1998), where the Supreme Court




9
 Ecology cites only to Citizens for Rational Shoreline Planning v. Whatcom County, 172 Wn.2d
384, 389, 258 P.3d 36 (2011) to support its argument. But that case involved RCW 82.02.020,
which has explicit language stating that it applies only to taxes imposed by local government, not
by the state. Citizens for Rational Shoreline Planning, 172 Wn.2d at 390. RCW 19.27.095(1)
and RCW 58.17.033(1) have no similar language.


                                                 16
No. 46378-4-II


addressed whether a nonconforming peat mining operation was subject to a county’s

police power regulations enacted for the health, safety, and welfare of the community.

The court held that the peat mining operation was subject to subsequent police power

regulations and that local governments may “preserve, regulate and even, within

constitutional limitations, terminate nonconforming uses.” Id. at 8. Ecology emphasizes

that the court suggested that a nonconforming factory would not be exempt from later

enacted pollution regulations. Id. at 15.

        However, Ecology did not argue below that the stormwater regulations may be

enacted pursuant to a municipality’s police powers. And the Board did not address this

issue. Therefore, whether a local municipality could impose police power conditions on

a development application is not before us. The only issue on appeal is the application of

the vested rights doctrine.

        Fifth, Ecology argues that it could require permittees to use their authority under

SEPA to enforce stormwater discharge regulations. SEPA regulations are exempt from

the vested rights doctrine. RCW 19.27.095(6); RCW 58.17.033(3). However, once again

Ecology did not argue below that it was requiring permittees to enact regulations

pursuant to SEPA. And the Board did not base its decision on SEPA. Therefore,

whether a local municipality could enact certain regulations under SEPA that would not

be subject to the vested rights doctrine is not before us.

        Sixth, Ecology argues that applying the vested rights doctrine here would conflict

with the legislature’s intent, expressed in RCW 90.48.010, to “maintain the highest

possible standards to insure the purity of all waters of the state. . . , and to that end



                                                   17
No. 46378-4-II


require the use of all known available and reasonable methods by industries and others”

to control water pollution. However, as noted above, RCW 19.27.095(6) and RCW

58.17.033(3) do not contain any exception for environmental regulations. And Ecology

has not cited to any expression of a legislative intent to have NPDES permit requirements

supersede the vested rights doctrine. Further, to the extent that RCW 90.48.010 and the

vested rights statutes conflict, the more general policy statement in RCW 90.48.010 must

yield to the more specific vested rights statutes. See Ass’n of Wash. Spirits & Wine

Distribs. v. Wash. State Liquor Control Bd., 182 Wn.2d 342, 356, 340 P.3d 849 (2015)(a

general statutory provision must yield to a more specific provision).

               c.   Summary

       Under a plain reading of RCW 19.27.095(1) and RCW 58.17.033(1), in combination with

our case law interpreting these provisions, regulations enacting the 2013-2018 Permit

requirements constitute local land use ordinances because the regulations will restrain and direct

the use of land. Because development rights vest upon filing a completed building or land

division application, condition S5.C.5.a.iii conflicts with the vested rights doctrine as stated in

RCW 19.27.095(1) and RCW 58.17.033(1) because it could require a permittee to enforce

regulations adopted after development rights had been vested. Accordingly, we hold that

condition S5.C.5.a.iii of the 2013-2018 Permit is invalid.

       4.    Statutory Language: Development Standards and Regulations

       RCW 36.70B.180 provides that a development agreement is not subject to an amended or

new “zoning ordinance or development standard or regulation adopted after the effective date of

the agreement.” The statute does not define “development standard or regulation.” And there



                                                 18
No. 46378-4-II


are no cases or statutes that define this term. However, the ordinary meaning of “development

regulation” is a regulation that affects the development of land. Using this meaning, there is no

reason to interpret development regulation differently than land use control ordinance. Similarly,

the ordinary meaning of “development standards” is a standard that affects the development of

land. Although “standard” may have a narrower meaning than “regulation,” again there is no

reason to interpret development standards differently than land use control ordinances.

       We hold that under a plain reading of RCW 36.70B.180, local regulations enacting the

2013-2018 Permit requirements constitute development regulations and development standards.

Accordingly, we hold that condition S5.C.5.a.iii conflicts with the vested rights doctrine as stated

in RCW 36.70B.180, and therefore is invalid.10

       5.   Remedy

       We hold that condition S5.C.5.a.iii of the 2013-2018 Permit conflicts with RCW

19.27.095(1), RCW 58.17.033(1), and RCW 36.70B.180. The appellants contend that this

holding requires us to find that condition S5.C.5.a.iii is invalid because the Washington

legislature did not provide Ecology with the authority to compel permittees to violate

Washington law and to do so would be unreasonable. We agree.

       An administrative regulation that conflicts with a statute is invalid. See Cannabis Action

Coal. v. City of Kent, 180 Wn. App. 455, 481, 322 P.3d 1246 (2014). Such a conflict exists

when an ordinance permits what state law forbids or forbids what state law permits. Id. at 482.



10
   Snohomish County also argues that compliance with condition S5.C.5.a.iii could require
permittees to violate Washington’s doctrine of finality of land use decisions for land use
applications actually approved before January 1, 2015. Because we reverse based on the vested
rights doctrine, we do not address this issue.


                                                 19
No. 46378-4-II


“ ‘The conflict must be direct and irreconcilable with the statute, and the ordinance must yield to

the statute if the two cannot be harmonized.’ ” Id. (quoting City of Tacoma v. Luvene, 118

Wn.2d 826, 835, 827 P.2d 1374 (1992)).

       Here, condition S5.C.5.a.iii requires that permittees apply the new 2013-2018 Permit

requirements to completed building and subdivision permit applications and executed

development agreements that were submitted before July 1, 2015 that have not started

construction by June 30, 2020. The vesting rights statutes provide that certain land development

projects must be processed under the land use or development regulations in effect at the time the

completed building or land division application is submitted or the effective date of the

development agreement regardless of when construction starts. Therefore, there is a direct

conflict between the condition and the statutory provisions because condition S5.C.5.a.iii

requires imposition of new regulations on those applications and agreements that had

development rights vested before the new regulations were adopted.

       The proper remedy is to reverse the Board’s order and remand to the Board to direct

Ecology to revise condition S5.C.5.a.iii to specify that the 2013-2018 Permit applies only to

those completed applications submitted after permittees adopted the new Permit requirements.

See Puget Soundkeeper Alliance v. State, 189 Wn. App. 127, 131, 152, 356 P.3d 753 (2015)

(reversing Board order and remanding to Ecology to revise permit condition).

D.     FEDERAL PREEMPTION

       Ecology argues that even if Washington’s vested right doctrine applies to the 2013-2018

Permit’s required regulations, the federal CWA preempts that doctrine. Ecology contends that

preemption applies here because the application of the vested rights doctrine to the 2013-2018



                                                20
No. 46378-4-II


Permit requirements would prevent accomplishing the purposes and objectives of Congress. We

disagree and hold that the CWA does not preempt Washington’s vested rights doctrine.

       1.   Legal Principles

       The Supremacy Clause of the United States Constitution gives the federal government the

power to preempt state law. Hillman v. Maretta, ___ U.S. ___, 133 S. Ct. 1943, 1949, 186 L.

Ed. 2d 43 (2013). “Conflict preemption” occurs when (1) federal and state laws conflict, making

compliance with both an impossibility, or (2) state law “ ‘stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.’ ” Id. at 1950

(quoting Hines v. Davidowitz, 312 U.S. 52, 67, 61 S. Ct. 399, 85 L. Ed. 581 (1941)). “[S]tate

laws are not superseded by congressional legislation unless that is the clear and manifest purpose

of Congress.” McKee v. AT&T Corp., 164 Wn.2d 372, 387, 191 P.3d 845 (2008). Courts should

not seek out conflict where none actually exists. Chevron U.S.A., Inc. v. Hammond, 726 F.2d

483, 499 (9th Cir. 1984).

       Significantly, there is a strong presumption against preemption under Washington law.

Nw. Wholesale, Inc. v. Pac Organic Fruit, LLC, 184 Wn.2d 176, 184, 357 P.3d 650 pet. for cert.

filed sub nom. Ostenson v. Holzman, No. 15-763 (U.S. Dec. 9, 2015). “Preemption is the

exception, not the rule in Washington.” Hisle v. Todd Pac. Shipyards Corp., 151 Wn.2d 853,

864, 93 P.3d 108 (2004).

       We review federal preemption issues de novo. Wal-Mart Stores, Inc. v. United Food &

Commercial Workers Int’l Union, 190 Wn. App. 14, 21, 354 P.3d 31 (2015).




                                                21
No. 46378-4-II


       2.   No Direct Conflict Between State and Federal Law

       Washington’s vested rights doctrine does not directly conflict with the CWA. The CWA

does not provide that state agencies must require local municipalities to enact certain stormwater

regulations applicable to land development. Instead, Congress has delegated implementation of

general pollution control guidelines to the states. As a result, the requirements of condition

S5.C.5.a.iii reflect Ecology’s interpretive choices meant to effectuate a framework of federal and

state environmental guidelines. Further, there is no counterpart to condition S5.C.5.a.iii in the

CWA. And nothing in the CWA requires that stormwater regulations be applied within a set

deadline. Accordingly, we hold that the CWA does not directly conflict with Washington’s

vested rights doctrine.

       3.   Obstacle to Congressional Objectives

       Ecology argues that the second prong of conflict preemption applies here. To determine

whether this prong applies, we must determine the purposes and objectives of Congress that are

embodied in the CWA and determine whether the vested rights doctrine stands as an obstacle to

the accomplishment of those objectives. Beatty v. Fish & Wildlife Comm’n, 185 Wn. App. 426,

454, review denied, 183 Wn.2d 1004 (2015). “The obstruction strand of conflict preemption

focuses on both the objective of the federal law and the method chosen by Congress to effectuate

that objective.” McKee, 164 Wn.2d at 388.

               a.   Objective of CWA

       The CWA is a comprehensive water quality statute with the stated goal of “restor[ing]

and maintain[ing] the chemical, physical, and biological integrity of the Nation’s waters” and

achieving or maintaining “water quality which provides for the protection and propagation of



                                                22
No. 46378-4-II


fish, shellfish, and wildlife.” 33 U.S.C. §1251(a)(2). Under the statute, the administrator of EPA

is charged with the responsibility of “establish[ing] and enforc[ing] technology-based limitations

on individual discharges into the country’s navigable waters from point sources.” PUD No. 1 of

Jefferson County v. Wash. Dep’t of Ecology, 511 U.S. 700, 704, 114 S. Ct. 1900, 128 L. Ed. 2d

716 (1994) (citing 33 U.S.C. §§ 1311, 1314). The states also are required to provide water

quality standards, which may be more stringent than the federal standards but cannot be less

protective than the federal standards. Jefferson County, 511 U.S. at 705; 33 U.S.C. § 1370.

       The key provision of the CWA regarding stormwater pollution is 33 U.S.C. §

1342(p)(3)(B)(iii), which states that permits issued for discharges from municipal storm sewers

“shall require controls to reduce the discharge of pollutants to the maximum extent practicable.”

Ecology argues that the stormwater requirements in the 2013-2018 Permit will reduce the

discharge of pollutants to the maximum extent practicable, and therefore allowing the vested

rights doctrine to prevent application of these requirements to certain developments would be an

obstacle to the accomplishment of the objectives of 33 U.S.C. § 1342(p)(3)(B)(iii).

       However, 33 U.S.C. § 1342(p)(3)(B)(iii) does not require controls to reduce the discharge

of pollutants to the maximum extent possible. Congress used the word “practicable.” 33 U.S.C.

§ 1342(p)(3)(B)(iii). This language necessarily provides some flexibility to the states in adopting

stormwater control regulations. Consistent with 33 U.S.C. § 1342(p)(3)(B)(iii), a state may

legitimately determine that it is not “practicable” to impose new NPDES permit requirements on

those projects with development applications that have already vested under state law.

       Further, as noted above, the CWA contains no timeline for adopting controls to reduce

the discharge of pollutants. The absence of any directive requiring the adoption of new



                                                23
No. 46378-4-II


regulations within a specific timeframe necessarily provides some flexibility to the states in

implementing stormwater control regulations. Ecology itself recognized this flexibility by

delaying the application of the 2013-2018 Permit requirements until 2020 for development

applications filed before July 1, 2015. Ecology does not suggest that this five year delay violates

33 U.S.C. § 1342(p)(3)(B)(iii) or interferes with Congressional objectives. If delaying the

application of 2013-2018 Permit requirements until 2020 for some developments is acceptable

under federal law, we cannot agree that delaying the application of 2013-2018 Permit

requirements for a few more years in the present context to fully protect vested development

rights interferes with Congressional objectives.

               b.   Method Chosen by Congress

       In enacting the CWA, Congress chose not to adopt rigid requirements for the immediate

elimination of the discharge of pollutants to stormwater collection systems. Instead, Congress

developed the NPDES permit program to gradually reduce such discharges. This choice

suggests that some delay in the implementation of NPDES permit requirements would not

necessarily prevent the accomplishment of Congress’s broad purposes and objectives. As the

United States Supreme Court noted, “[b]y establishing a permit system for effluent discharges,

Congress implicitly has recognized that the goal of the CWA – elimination of water pollution –

cannot be achieved immediately.” Int’l Paper Co. v. Ouellette, 479 U.S. 481, 494, 107 S. Ct.

805, 93 L. Ed. 2d 883 (1987).

       Further, Congress did not retain control over the specific terms of NPDES permits.

Instead, Congress provided EPA with the authority to delegate the NPDES permit program to

approved state agencies, with the requirement that state standards not fall below federal



                                                   24
No. 46378-4-II


standards. 33 U.S.C. § 1370. This delegation suggests that Congress intended that the

implementation of CWA objectives would occur within the framework of state law, not that it

intended to preempt state law. Although the application of Washington’s vested rights doctrine

may delay the application of Ecology’s current permit requirements for a limited number of

developments, the doctrine itself does not prevent the accomplishment of Congress’s broad

purposes and objectives.

       Given the strong presumption against preemption under Washington law, we hold that

that the CWA does not preempt Washington’s statutory vested rights doctrine.

       We reverse the Board’s order and remand to the Board to direct Ecology to revise

condition S5.C.5.a.iii in the 2013-2018 Phase I Municipal Stormwater Permit to specify that the

2013-2018 Permit applies only to those completed applications submitted after July 1, 2015.




                                                    MAXA, J.



 I concur:




LEE, J.




                                               25
No. 46378-4-II


         BJORGEN, J. (dissenting) — The application of the vested rights doctrine proposed by

Snohomish County, King County, and the Building Industry Association of Clark County

(collectively appellants), in my view, is both preempted by federal law and in conflict with

governing state law. Therefore, I would affirm the decision of the Pollution Control Hearings

Board (Board).

                                      I. FEDERAL PREEMPTION

         The issue in this appeal is whether the state vested rights doctrine excuses a specific class

of applicants from compliance with new storm water regulations adopted by local governments

to implement the 2013-2018 Phase I Municipal Storm Water NPDES11 permit (2013-2018

Permit). The class at issue comprises those who filed a complete development application before

July 1, 2015, but who will not have started construction by June 30, 2020. The 2013-2018

Permit and the Board’s ruling upholding it deems them subject to the new regulations. The

appellants urge that the state’s vested rights doctrine shields those applicants from the reach of

the new regulations.

         The pulse of the federal Clean Water Act (CWA) is set by 33 U.S.C. 1311(a), which bans

the discharge of any pollutant from a point source into the nation’s navigable waters, unless

within applicable standards and subject to a permit. See also 33 U.S.C. 1312, 1316-17, 1328,

1342, 1344. The principal permit under the CWA is the NPDES permit. The federal

government has delegated the authority to issue NPDES permits in Washington to the state

Department of Ecology (Ecology). See RCW 90.48.260.




11
     National Pollutant Discharge Elimination System.


                                                  26
No. 46378-4-II


       Of the various types of discharges,

       [s]tormwater runoff is one of the most significant sources of water pollution in the
       nation, at times comparable to, if not greater than, contamination from industrial
       and sewage sources. Storm sewer waters carry suspended metals, sediments, algae-
       promoting nutrients (nitrogen and phosphorus), floatable trash, used motor oil, raw
       sewage, pesticides, and other toxic contaminants into streams, rivers, lakes, and
       estuaries across the United States. . . . Urban runoff has been named as the foremost
       cause of impairment of surveyed ocean waters.

Envtl. Def. Ctr., Inc. v. United States Envtl. Prot. Agency, 344 F.3d 832, 840-41 (9th Cir. 2003)

(footnotes and internal quotation marks omitted). To implement CWA requirements, Ecology

issued the 2013-2018 Permit authorizing discharges from large and medium municipal storm

water systems, subject to standards and conditions. Of those, Condition S5.C.5 imposes new

requirements on specified land development, including source control, flow control, and

treatment, among others. Under this condition, local governments covered by the 2013-2018

Permit must adopt plans and regulations imposing these requirements on development proposals

by June 30, 2015. At the heart of this appeal, Condition S5.C.5.a.iii states that these plans and

regulations shall apply to all applications submitted after June 30, 2015 “and shall apply to

applications submitted no later than June 30, 2015, which have not started construction by June

30, 2020.”

       Subject to the intricacies and exceptions unpacked by the case law, vesting

       refers generally to the notion that a land use application, under the proper
       conditions, will be considered only under the land use statutes and ordinances in
       effect at the time of the application's submission.

Noble Manor Co. v. Pierce County, 133 Wn.2d 269, 275, 943 P.2d 1378 (1997). As noted, the

2013-2018 Permit required local governments to adopt new storm water regulations by June 30,

2015. With that, appellants argue, the Permit violates the vested rights doctrine, since Condition



                                                27
No. 46378-4-II


S5.C.5.a.iii imposed those new regulations on applications submitted before that date, as long as

construction will not have started by June 30, 2020. Whether the appellants are correct in this,

however, need not detain the analysis, since relieving this class of applicants from compliance

with the new regulations is preempted by the CWA.

       State law is preempted “‘to the extent of any conflict with a federal statute.’” Hillman v.

Maretta, __ U.S. __, 133 S. Ct. 1943, 1949-50, 186 L. Ed. 2d 43 (2013) (quoting Crosby v. Nat’l

Foreign Trade Council, 530 U.S. 363, 372, 120 S. Ct. 2288, 147 L. Ed. 2d 352 (2000)). Conflict

preemption occurs “when compliance with both federal and state regulations is impossible . . . or

when the state law stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress.” Hillman, 133 S. Ct. at 1950 (internal citations omitted)

(quoting Hines v. Davidowitz, 312 U.S. 52, 67, 61 S. Ct. 399, 85 L. Ed. 2d 581 (1941)).

       The objective of the CWA is to “restore and maintain the chemical, physical, and

biological integrity of the Nation's waters” and to achieve or maintain “water quality which

provides for the protection and propagation of fish, shellfish, and wildlife.” 33 U.S.C. § 1251(a);

Pub. Util. Dist. No. 1 of Jefferson County v. Washington Dep’t of Ecology, 511 U.S. 700, 704,

114 S. Ct. 1900, 128 L. Ed. 2d 716 (1994). To serve this goal, the CWA broadly prohibits “the

discharge of any pollutant by any person,” except as authorized by enumerated statutory

provisions. 33 U.S.C. § 1311(a); Puget Soundkeeper Alliance v. State, Pollution Control Hr’gs

Bd., 189 Wn. App. 127, ¶18, 356 P.3d 753 (2015). More specifically, the CWA mandates that

permits for discharges from municipal storm sewers require controls to reduce the discharge of

pollutants to “the maximum extent practicable.” 33 U.S.C. § 1342(p)(3)(B).

       State agencies may not issue NPDES permits



                                                28
No. 46378-4-II


       [w]hen the conditions of the permit do not provide for compliance with the
       applicable requirements of CWA, or regulations promulgated under CWA; . . . [or
       w]hen the imposition of conditions cannot ensure compliance with the applicable
       water quality requirements of all affected States.

40 C.F.R. § 122.4(a), (d) (alteration in original). Washington law makes clear that these

requirements apply to each discharge: WAC 173-220-150(1)(c) provides that “each issued

[NPDES] permit shall require that . . . [a]ny discharge of any pollutant . . . at a level in excess of

that identified and authorized by the permit shall constitute a violation of the terms and

conditions of the permit.” Puget Soundkeeper, 189 Wn. App. at ¶ 20.

       The appellants do not argue that the specific standards of the 2013-2018 Permit are not

strict enough to serve the CWA’s purposes. Therefore, they do not dispute that the 2013-2018

Permit is a method of achieving the “maximum extent practicable” standard of 33 U.S.C. §

1342(p)(3)(B). Similarly, the Board concluded in its findings of fact, conclusions of law and

order, dated March 21, 2014 (2014 decision), that the 2013-2018 Permit’s low-impact

development requirements, including those covering permeable pavement, bioretention, and the

phasing of watershed basin planning “constitute . . . MEP,” which is the abbreviation for

“maximum extent practicable.” Clerk’s Papers at 248.

       Against this background, one must conclude that the permit’s standards are reasonably

necessary to reduce the discharge of pollutants to “the maximum extent practicable,” as required

by federal law. Among those standards is the one at issue here: that the Permit’s substantive

requirements apply to projects for which applications were filed before July 1, 2013, but which

will not have commenced construction by June 30, 2020. Similarly, one must conclude that this




                                                  29
No. 46378-4-II


temporal choice of law provision is also reasonably necessary to meet the “maximum extent

practicable” standard of 33 U.S.C. § 1342(p)(3)(B).

       The state’s vested rights doctrine would directly obstruct these federal purposes. Under

the permit, projects with applications submitted before July 1, 2015 and which did not

commence construction by 2020 would be subject to the standards of the 2013-2018 Permit.

Under the vested rights doctrine as expounded by appellants, projects within this window would

escape those standards. Thus, the proposed application of the doctrine would result in greater

discharge of pollutants into receiving waters and consequent greater compromise to the purity of

those waters. While the CWA may not require choosing the least polluting of all conceivable

alternatives in every situation, it does require that permits for municipal storm sewers reduce the

discharge of pollutants to “the maximum extent practicable.” 33 U.S.C. § 1342(p)(3)(B).

Applying the vested rights doctrine as appellants urge would frustrate the achievement of that

standard, since, as shown above, subjecting projects within this window to the specific controls

of the 2013-2018 Permit is a part of the Permit’s reduction of polluting discharges to the

maximum extent practicable.

       The United States Congress recognized that the goals of the CWA cannot be achieved

immediately, setting in 33 U.S.C 1251(a)(1) the goal that the discharge of pollutants into the

navigable waters be eliminated by 1985. Thirty years have now passed since the 1985 deadline.

To use the flexibility shown by that deadline as a license for further delay thirty years after its

expiration is to risk passage into the absurd. Because application of the vested rights doctrine

would frustrate accomplishment of the federal purposes, it is preempted under Hillman, 133 S.

Ct. at 1950.



                                                  30
No. 46378-4-II


                                   II. CONFLICT WITH STATE LAW

       The policy of the water pollution control statute at chapter 90.48 RCW is “to maintain the

highest possible standards to insure the purity of all waters . . . and to that end require the use of

all known, available and reasonable methods by industries and others to prevent and control the

pollution of the waters of the state of Washington.” RCW 90.48.010. Similarly, RCW

90.54.020(3)(b) states:

       Regardless of the quality of the waters of the state, all wastes and other materials
       and substances proposed for entry into said waters shall be provided with all known,
       available, and reasonable methods of treatment prior to entry . . . wastes and other
       materials and substances shall not be allowed to enter such waters which will reduce
       the existing quality thereof, except in those situations where it is clear that
       overriding considerations of the public interest will be served.

These designs are also reflected in the state anti-degradation policy to “[r]estore and maintain the

highest possible quality of the surface waters of Washington” and to “[e]nsure that all human

activities that are likely to contribute to a lowering of water quality, at a minimum, apply all

known, available, and reasonable methods of prevention, control, and treatment

(AKART).” WAC 173-201A-300(2)(a), (d).

       Conclusions 10, 17 and 43 of the Board’s 2014 decision determined that the 2013-2018

Permit’s low-impact development requirements, including those covering permeable pavement,

bioretention, and the phasing of watershed basin planning “constitute AKART.” The 2013-2018

Permit thus would require AKART of projects with applications submitted before July 1, 2015,

and which did not commence construction by June 30, 2020. The theory of the vested rights

doctrine urged by appellants would relieve that class of projects from the duty to provide

AKART. Thus, this application of the vested rights doctrine would conflict with RCW




                                                  31
No. 46378-4-II


90.48.010, RCW 90.54.020(3)(b), and WAC 173-201A-300 (2). The proper resolution of that

conflict depends on the source of the vested rights doctrine.

       In West Main Associates v. City of Bellevue, 106 Wn.2d 47, 51, 720 P.2d 782 (1986), our

Supreme Court struck down Bellevue’s local vesting ordinance, because it did not meet the due

process standards of the Fourteenth Amendment. West Main, 106 Wn.2d at 52. The ordinance

provided that rights would vest only upon filing a building permit application, but prohibited the

filing of such an application until up to eight other permits or reviews had been approved. Id. at

49. The ordinance further barred filing a building permit application until any appeal of four of

these other approvals had been resolved. Id. Not surprisingly, the court found this artifice to be

unconstitutional. The court, however, did not hold that the state’s general vesting rule, that

projects are subject to the law in effect when a complete application is filed, is compelled by

either the state or federal constitution. To do so would have approached the extremity of

implying that the reliance-based vesting rule current in the great majority of states was

unconstitutional. More recently, our Supreme Court held in Town of Woodway v. Snohomish

County, 180 Wn.2d 165, 173, 322 P.3d 1219, remanded, 2014 WL 6968436 (May 2014), that

“[w]hile it originated at common law, the vested rights doctrine is now statutory.” Accord,

Potala Vill. Kirkland, LLC v. City of Kirkland, 183 Wn. App. 191, 202, 334 P.3d 1143 (2014),

review denied, 182 Wn.2d 1004 (2015). Although arbitrarily fluctuating governmental standards

may scant the degree of fairness required by the constitution, our minority vesting doctrine is not

constitutionally required medicine for that problem.

       For these reasons, the conflict between the appellants’ view of the vested rights doctrine

and state water quality law must be analysed as a conflict between two statutes. When faced



                                                32
No. 46378-4-II


with apparently conflicting statutes, we employ a two-step process. See Gorman v. Garlock,

Inc., 155 Wn.2d 198, 210, 118 P.3d 311 (2005). First, we examine whether the statutes can be

harmonized and effect given to both. City of Lakewood v. Pierce County, 106 Wn. App. 63, 71,

23 P.3d 1 (2001). Then, if the statutes truly conflict and cannot be reconciled, we give

preference to a more specific or more recently enacted statute. Tunstall ex rel. Tunstall v.

Bergeson, 141 Wn.2d 201, 211, 5 P.3d 691 (2000).

       Turning to the first step, the conflict between the two positions seems beyond the reach of

harmonization: one would exempt a certain class of projects from the new standards and one

would not. Chronology likewise is of little help. On one hand, the antecedents of RCW

90.48.010 go back to 1945, although its modern form was enacted in the early 1970s. Chapter

90.54 RCW was enacted in 1971. The lineage of WAC 173-201A-300 is more recent. See WSR

03-14-129. On the other hand, the two principal vesting statutes, RCW 19.27.095 (building

permits) and RCW 58.17.033 (preliminary subdivision approval), were each enacted in 1987.

       A better window into legislative intent lies in the nature of the competing statutes. The

vested rights doctrine is a general rule covering all development within its scope, without

specific regard to the effects or interests at stake. RCW 90.48.010 and WAC 173-201A-300, in

contrast, are aimed at protecting a specific resource, the waters of the state, from a specific

threat, pollution. Chapter 90.54 RCW is of similarly focused scope, directed at ensuring the

proper utilization of the state’s water resources. RCW 90.54.010. These measures were enacted

pursuant to legislative recognition of the value of the resource and the presence of the threat.

RCW 90.48.010; RCW 90.54.010. The narrowed circumference of both focus and purpose in




                                                 33
No. 46378-4-II


the water quality measures suggests that within those bounds the more general vesting doctrine

must give way.

        This conclusion flows also from our Supreme Court’s view of the purpose of the vested

rights doctrine. In West Main the court held that the purpose of the vesting doctrine is to allow

developers to determine, or “fix,” the rules that will govern development. 106 Wn. 2d at 51.

The court then took a more nuanced view in Erickson & Associates, Inc. v. McLerran, 123

Wn.2d 864, 873-74, 872 P.2d 1090 (1994), recognizing that

        [t]he practical effect of recognizing a vested right is to sanction the creation of a
        new nonconforming use. A proposed development which does not conform to
        newly adopted laws is, by definition, inimical to the public interest embodied in
        those laws. If a vested right is too easily granted, the public interest is subverted.

        To use the vested rights doctrine to exempt from compliance those who filed before July

1, 2015, but who still have not begun construction over five years later, is to engage in the sort of

subversion of the public interest against which Erickson warned. Reversing the defilement of

our public waters stands high in any ranking of public interest. On the other hand, the public

interest in allowing applicants to proceed under the standards current when they applied declines

with time, as those standards become more obsolete and the excuses for inaction become weaker.

Perhaps more to the point, the 2013-2018 Permit was adopted in 2012, effective in 2013. Thus,

there can be little surprise in applying the permit’s standards to those applying before July 1,

2015.

        The purposes of the vested rights doctrine and our clean water laws are not in equipoise.

The scrutiny of those purposes, as well as the specific nature of the latter, shows that protection

of the state’s waters must prevail in its conflict with the vested rights doctrine. By relieving a




                                                 34
No. 46378-4-II


class of projects from the duty to provide AKART, the vested rights doctrine would conflict with

RCW 90.48.010, RCW 90.54.020(3)(b), and WAC 173-201A-300 (2). In resolving that conflict,

these statutes have the last word.

                                      III. CONCLUSION

       For the reasons set out above, I would affirm the order of the Board.12



                                             _____________________________________
                                             BJORGEN, J.




12
   This opinion does not examine whether the vested rights doctrine would apply in these
circumstances in the absence of federal preemption or conflict with state statutes.


                                               35